Citation Nr: 0432194	
Decision Date: 12/06/04    Archive Date: 12/15/04

DOCKET NO.  99-10 984	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in New York, New York


THE ISSUES

1.  Entitlement to service connection for a heart disability.  

2.  Entitlement to service connection for a right knee 
disability.  

3.  Entitlement to service connection for a left knee 
disability.  

4.  Entitlement to service connection for tinnitus.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R. Giannecchini, Counsel

INTRODUCTION

The veteran had active military service from October 1942 to 
February 1946.  

The present matter arises before the Board of Veterans' 
Appeals (Board) on appeal of a July 1998 rating decision.  In 
that decision the RO denied the veteran's claims for service 
connection for a heart disorder, left and right knee 
disorders, tinnitus, and bilateral hearing loss.  The veteran 
filed a notice of disagreement (NOD) in February 1999, and 
the RO issued a statement of the case (SOC) later in February 
1999.  The veteran filed a substantive appeal (via a VA Form 
9, Appeal to Board of Veterans' Appeals) in April 1999.  

In a June 2004 rating decision, the RO granted service 
connection for bilateral hearing loss, assigning a 
noncompensable evaluation effective February 9, 1998.  Given 
the full grant of the benefit sought on appeal with respect 
to this issue, it is no longer considered to be in appellate 
status.  

In November 2004, a Deputy Vice-Chairman of the Board granted 
the veteran's representative's motion to advance this appeal 
on the Board's docket pursuant to 38 U.S.C.A. § 7107 (West 
2002) and 38 C.F.R. § 20.900(c) (2004).


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claims on appeal has been accomplished.  

2.  There is no competent medical evidence that relates any 
possible, current heart disability, right knee disability, 
left knee disability, or tinnitus to the veteran's active 
military service.  



CONCLUSIONS OF LAW

1.  The criteria for service connection for a heart 
disability are not met.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.307, 3.309 (2004).

2.  The criteria for service connection for a left knee 
disability are not met.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.307, 3.309 (2004). 

3.  The criteria for service connection for a right knee 
disability are not met.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.307, 3.309 (2004).  

4.  The criteria for service connection for tinnitus are not 
met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.159, 3.303, 3.304 (2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

Initially, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), was signed into law.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002).  
To implement the provisions of the law, VA promulgated 
regulations at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2003).  The VCAA and its implementing regulations include, 
upon the submission of a substantially complete application 
for benefits, an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify the 
claimant what evidence will be obtained by whom.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b).  In addition, they define 
the obligation of VA with respect to its duty to assist a 
claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159(c).

Considering the record in light of the duties imposed by the 
VCAA and its implementing regulations, all notification and 
development action needed to fairly adjudicate the claims on 
appeal has been accomplished.  

Through April 2003 and February 2004 notice letters, a 
February 1999 SOC, as well as a May 2004 supplemental SOC 
(SSOC), the veteran was notified of the legal criteria 
governing his claims, the evidence that had been considered 
in connection with his appeal, and the bases for the denial 
of his claims.  After each, the veteran was afforded the 
opportunity to respond.  Hence, the Board finds that the 
veteran has received sufficient notice of the information and 
evidence needed to support his claims, and has been afforded 
ample opportunity to submit such information and evidence.  

The Board also finds that the notice letters of April 2003 
and February 2004 satisfy the statutory and regulatory 
requirement that VA notify a claimant what evidence, if any, 
will be obtained by the claimant and which evidence, if any, 
will be retrieved by VA.  See Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002) (addressing the duties imposed by 38 
U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b)).  In those 
letters, the RO notified the veteran that VA was required to 
make reasonable efforts to obtain medical records, employment 
records, or records from other Federal agencies.  The veteran 
was also requested to identify and provide the necessary 
releases for any medical providers from which he wished the 
RO obtain and considered evidence.  Furthermore, the veteran 
was advised to submit any pertinent evidence in his 
possession that would help substantiate any of his claims.  

The Board points out that, in the recent decision of 
Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veteran Claims (hereinafter 
"Court") held that proper VCAA notice should notify the 
veteran of: (1) the evidence that is needed to substantiate 
the claim(s); (2) the evidence, if any, to be obtained by VA; 
(3) the evidence, if any, to be provided by the claimant; and 
(4) a request by VA that the claimant provide any evidence in 
the claimant's possession that pertains to this claim (or 
claims).  As indicated above, the four content on notice 
requirements have been met.  

However, Pelegrini also held that the plain language of 38 
U.S.C.A. § 5103(a) (West 2002), requires that notice to a 
claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after," the Secretary receives a 
complete or substantially complete application for VA-
administered benefits.  In that case, the Court determined 
that VA had failed to demonstrate that a lack of such 
pre-adjudication notice was not prejudicial to the claimant.  

In the case now before the Board, the documents meeting the 
VCAA's notice requirements were provided after the July 1998 
rating decision on appeal; however, in this case, such makes 
sense, inasmuch as the VCAA was not enacted until November 
2000, more than two years after the July 1998 rating 
decision.  The Board also finds that the lack of full, pre-
adjudication notice in this case does not, in any way, 
prejudice the veteran.  

In this respect, the Board points out that the February 1999 
SOC notified the veteran what was needed to substantiate his 
claims, and the May 2004 SSOC noted the evidence that had 
been considered with respect to the veteran's claims.  After 
each, the veteran was afforded an opportunity to respond.  
The RO also notified the veteran of the VCAA and VA's duties 
to notify and assist in the letters of April 2003 and 
February 2004.  Neither in response to those letters, nor at 
any other point during the pendency of this appeal, has the 
veteran informed the RO of the existence of any evidence that 
has not already been obtained or submitted.  

The Board also finds that there is no indication whatsoever 
that any additional action is needed to satisfy the duty to 
assist.  Identified treatment records from Anthony Gambino, 
M.D., and Brian Geller, M.D., have been obtained.  Existing, 
pertinent records have been associated with the claims file 
from the VA Medical Center (VAMC) in Northport, New York.  
The veteran has reported that all his medical treatment has 
been at the Northport VAMC.  Significantly, the record does 
not otherwise indicate that there are any existing, 
outstanding records pertinent to any of the claims on appeal.  

The Board also points out that the veteran has undergone VA 
examinations in connection with the claims on appeal.  While 
the examiners did not provide specific medical opinions as to 
etiology of any of the veteran's claimed disabilities, 
further VA examinations, to obtain such opinions, is not 
warranted.  As addressed more fully below, there is no 
medical evidence whatsoever even suggesting a relationship 
between any claimed disability of the heart, knees, or 
tinnitus, and the veteran's period of active service.  Absent 
such evidence, VA has no obligation to obtain a medical 
opinion pursuant to section 5103A(d).  See Wells v. Principi, 
326 F. 3d. 1381, 1384 (Fed. Cir. 2003).  

Hence, the Board finds that any failure on VA's part in not 
fulfilling the VCAA notice requirements prior to the RO's 
initial adjudication of the claim is harmless.  See ATD Corp. 
v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998); Cf. 
38 C.F.R. § 20.1102.  

Under these circumstances, the Board finds that there is no 
prejudice to the veteran in proceeding, at this juncture, 
with a decision on each of his claims on appeal.  

II.  Analysis

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or from aggravation of a pre-existing injury 
suffered or disease contracted in line of duty.  38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303.  Service connection may be granted 
for any disease diagnosed after discharge when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d).  

Absent rebuttable evidence to the contrary, service 
connection will be presumed for certain chronic diseases, to 
include organic heart disease, arteriosclerosis, and/or 
arthritis, that are manifested to a compensable degree within 
a prescribed period following active service (one year for 
either cardiovascular disease or arthritis).  38 U.S.C.A. §§ 
1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  

As regards the veteran's claim for service connection for 
heart disability, the Board notes that service medical 
records reflect no complaints or diagnoses of, or treatment 
for, any heart problems.  Post-service medical evidence 
beginning in May 1995 reflects the veteran's treatment for 
heart disease.  A May 1998 report of VA examination notes the 
veteran's reported history of treatment for heart disease 
beginning in 1995.  Following clinical evaluation, the 
diagnosis was arteriosclerotic cardiovascular disease.  An 
April 2004 VAMC Northport clinic note includes a diagnosis of 
coronary artery disease with no symptoms.  

While the above noted medical evidence represents a diagnosis 
of current disability of the heart-coronary artery disease-
the claim for service connection must be denied in this case 
because there is no medical evidence whatsoever of a medical 
relationship between any current heart disability and the 
veteran's active military service, to include medical 
evidence that the veteran's current heart disability was 
manifested to a compensable degree within one year of his 
military service.  

As regards the claims involving disability of each knee, the 
veteran contends that his current knee disabilities are the 
result of combat action on the island of Okinawa during World 
War II.  The veteran reportedly was blown off an anti-
aircraft gun during an air raid and landed on his knees.  
Service records reflect the veteran's military occupational 
specialty (MOS) as Anti-Aircraft Artillery (AAA) Automatic 
Weapons (AW) Crewman.  He received, among other decorations 
and citations, the Asiatic Pacific Service Medal.  However, 
there is no evidence that the veteran served on Okinawa.  

Even accepting as credible the veteran's assertion that he 
injured his knees in service (regardless of whether this was 
based on combat or otherwise), there is a lack of objective 
evidence of any in-service knee problems, to include in the 
veteran's service medical records.  A separation medical 
examination noted a normal musculoskeletal system.   
Moreover, there is evidence of any knee problems for many 
years post-service.  A November 1995 treatment record from 
Island Cardiovascular Associates notes the veteran's reported 
history of arthritic knees; this is the first indication of 
any knee impairment.  However, this evidence was almost 50 
years after the veteran's separation from active service, and 
he has not reported having been treated for right or left 
knee disabilities prior to this time.  An April 1998 report 
of VA examination notes a diagnosis of advanced degenerative 
arthritis and instability involving both knees.  Treatment 
records from the VAMC Northport reflect the veteran's 
treatment for arthritic changes in his knees with a resultant 
total left knee replacement in April 2002.  

Thus, while the above-noted medical evidence reflects current 
disability affecting each knee, claims for service connection 
for right and left knee disability must be denied in this 
case because there is no medical evidence whatsoever of a 
medical relationship between any current disability of the 
either the right or left knee and the veteran's active 
military service, to include medical evidence that arthritis 
in either knee was manifested to a compensable degree within 
one year of his military service.  

With respect to the claim for tinnitus, service medical 
records reflect no complaints or diagnoses of, or treatment 
for, tinnitus.  Moreover, post-service, there is no evidence 
of any claim of tinnitus for more than 50 years post service, 
and, even then, the overall evidence as to the existence of 
any current tinnitus appears equivocal.  In September 1998, 
the veteran filed a claim for service connection for 
tinnitus.  A May 1998 report of VA (ear disease) examination 
reflects the examiner's report that the veteran was 
complaining of hearing loss in both ears, but that there were 
no complaints of tinnitus.  A subsequent VA "audio" 
examination later that month reflects the examiner's report 
that the veteran denied any history of tinnitus.  As noted 
above, the veteran's claim for service connection for 
tinnitus was denied in a July 1998 rating decision.  In his 
NOD and VA Form 9, the veteran argued that his claimed 
tinnitus should be service connected.  Subsequent VA audio 
and ear disease examinations in April 2003 again note the 
veteran's denial of having tinnitus.  

Given the nature of tinnitus, it would appear that the 
veteran is competent to testify that he does experience 
tinnitus.  Even accepting, for the sake of argument, that the 
veteran does, at times, suffer from the claimed condition 
(notwithstanding his denial of experiencing the condition 
during audiological evaluation), the claim for service 
connection for tinnitus must be denied in this case because 
there is no medical evidence whatsoever of a medical 
relationship between any current tinnitus and the veteran's 
active military service.  

The Board has considered the veteran's assertions advanced in 
connection with the current claims.  While the Board does not 
question the sincerity of the veteran's beliefs that he 
currently has a heart disability, right knee disability, left 
knee disability, and tinnitus that are each related to 
service, as a layperson without the appropriate medical 
training and expertise, the veteran simply is not competent 
to provide a probative (i.e., persuasive) opinion on a 
medical matter.  See Bostain v. West, 11 Vet. App. 124, 127 
(1998), citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992).

For all the foregoing reasons, the claims for service 
connection for a heart disability, right knee disability, 
left knee disability, and tinnitus must be denied.  In the 
absence of any medical evidence even suggesting a nexus 
between any currently claimed disability and active military 
service, the benefit-of-the-doubt doctrine is not applicable.  
See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. 
Derwinski, 1 Vet. App. 49, 53-56 (1990).  


ORDER

Service connection for a heart disorder is denied.  

Service connection for a right knee disorder is denied.  

Service connection for a left knee disorder is denied.  

Service connection for tinnitus is denied.  


	                        
____________________________________________
	JACQUELINE E. MONROE
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



